—Appeal from a judgment of the Supreme Court (Teresi, J.), entered September 9, 1999 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole denying petitioner’s request for parole release.
Petitioner is currently serving time in prison having been convicted of the crimes of murder in the second degree and manslaughter in the first degree. He commenced this CPLR article 78 proceeding challenging a determination by the Board of Parole denying his September 1998 request for release on parole. Finding that the determination was made in accordance with statutory requirements, Supreme Court dismissed the petition.
We affirm. Contrary to petitioner’s claim, the Board considered petitioner’s positive accomplishments, including his participation in vocational and therapeutic programs while in prison, in reviewing his request for parole. It determined, however, that such factors did not warrant granting petitioner’s request given the seriousness of the crimes for which he was incarcerated and his lengthy violent juvenile record. Inasmuch as the Board considered appropriate factors in denying petitioner’s request, we find no basis to disturb its determination (see, Executive Law § 259-i [2] [c]; see also, Matter of Johnson v New York State Div. of Parole, 228 AD2d 748). We have considered petitioner’s remaining claims and find them to be without merit. Therefore, Supreme Court properly dismissed the petition.
Cardona, P. J., Mercure, Crew III, Peters and Spain, JJ., concur. Ordered that the judgment is affirmed, without costs.